DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07/25/2022 have been fully considered but they are not persuasive. 
In view of Applicant’s argument, see Remarks 07/25/2022 Page 7, disclosing “The only statement in Mohri [0040] relevant to the material of the metal layer 22 is: “The metal layer 22 is preferably formed by a high conductive metal foil of aluminum, copper, etc....” That statement does not suggest an alloy of aluminum and copper, but merely lists two well-known high conductive metal materials, suitable for use as the conductors of metal layer 22” and “amorphous metals are discussed in the present specification at [0020]: “The term amorphous metal as used herein refers to metal alloy solids that lack a crystalline atom structure”.  Examiner disagrees.  Mohri teaches the metal layer is formed by a high conductive metal foil of aluminum, copper, etc.  Mohri is silent regarding the metal layer is formed solely of aluminum OR copper, however discloses the metal layer is formed by a high conductive metal foil of aluminum, copper, etc.  Further Applicants disclosure of the present specification at [0020] discloses many other amorphous metal alloys are known and disclosures of metal alloys throughout the specification.  The Examiner suggest limiting the claim to explicitly disclose an amorphous metal that lacks a crystalline atom structure as argued or the production of the amorphous metal as cited at the bottom of Remarks Page 7 to overcome the Examiners interpretation.  
In view of Applicant’s argument, see Remarks 07/25/2022 Page 8, disclosing “A “marking tape” in the context of the claims includes an amorphous metal foil layer (having a magnetic relative permeability greater than 50,000), and a protective covering preventing direct contact between the amorphous metal foil layer and the surrounding Earth. Rippingale discloses neither of these elements”.  The Office Action of 02/24/2022 relied on Rippingale for the sole teaching of a subterranean installation beneath the Earth’s surface and a marking tape in a generally vertical orientation.  Rippingale was not relied on for the teaching of the marking tape having the elements including an amorphous metal foil as argued.  The Examiner would like to remind the Applicant the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this instance it would have been obvious to one having ordinary skill in the art before the effective filing date to combine and provide a marking tape in a generally vertical orientation in a subterranean installation beneath the Earth’s surface for the benefit of detecting the strip to locate, trace, and identify hidden elongated objects, such as buried fiber optic cables, as the objects are provided with elongated permanent magnet identifier devices having magnetic fields that may be detected at a distance from the objects as taught by Rippingale in Col. 4, Lines 15-27, 60-64 and the Abstract.
  In view of Applicant’s argument, see Remarks 07/25/2022 Page 9, disclosing “while Arnaud teaches embodiments utilizing amorphous metal elements, it does not literally teach elements having a magnetic relative permeability greater than 50,000”.  Examiner disagrees. However Arnaud teaches a detection system for identifying buried pipes using elements having a magnetic relative permeability greater than 50,000 (Para [0033, 0092]) for the benefit of enabling pipes or conduits buried to be detected (Para [0090-0094]). The teachings of Arnaud clearly disclose an overlap of an element of magnetic relative permeability greater than 50,000 as cited.  The Examiner suggest limiting the claim to explicitly disclose, as argued, a magnetic relative permeability from 200,000, as may be found with some amorphous metal alloys (see the present specification at [0020], contemplating magnetic permeability as high as 1,000,000).
In view of Applicant’s argument, see Remarks 07/25/2022 Page 10, the test for obviousness is not is not limited to what a prior art inventor includes or does not include in their disclosure, whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In view of Applicant’s argument, see Remarks 07/25/2022 Page 11, disclosing “The Office Action states that “Mohri further teaches wherein the non-metallic structure is a non-metallic pipe...;” citing to [0041]. As discussed above, Mohri discloses only a flexible metal conduit.”  Mohri is cited and relied upon as teaching a non-metallic structure (Fig. 6, 20 resin structure as cited in Claim 1) comprising multiple pieces of marking tape extending around at least a portion of the circumference of the non-metallic structure (Para [0041] plurality of metal tapes/foils; Para [0040] or wound by at least one turn around the outer surface of the first resin layer 20) as claimed.  
In view of Applicant’s argument, see Remarks 07/25/2022 Page 11, disclosing “The Office Action states that Mohri teaches wherein the protective covering comprises a polymer film laminated around the amorphous metal foil layer”.  Claims 6 and 19 require a film laminated around the foil layer.  The Office Action relies on a resin laminated around layer 22.  Laminate is synonymous to an overlay, thus Mohri discloses the resin layer 24 overlay around layer 22.  Further Mohri discloses the lamination method as argued for the resin layers 20 and 24.  There is no disclosure of an extrusion lamination method for the resin layer laminated around the foil layer as claimed.  Mohri clearly discloses the extrusion lamination method is for the resin layer alone.  Thus Mohri teaches Claims 6 and 19 as claimed.   
In view of Applicant’s argument, see Remarks 07/25/2022 Page 11-12, disclosing “Allen would thus be irrelevant to a claim reciting an alloy including cobolt”.  Claim 9 requires the foil comprising an alloy including at least one of iron and cobalt.  Thus Allen discloses an alloy including at least one of iron and cobalt Col. 3, Lines 14-20 and 30-34.
In view of Applicant’s argument, see Remarks 07/25/2022 Page 12, regarding the use of boron, Applicants specification has failed to explicitly disclose the use and purpose of boron other than the alloy of the amorphous metal foil comprising boron.  Blount teaches detecting an underground target wherein the target is selected from a material such as boron for the benefit of providing a radioactively inert material (Para [0015, 0051]).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date to combine and provide the alloy of the amorphous metal foil further comprising boron for the benefit of providing a radioactively inert material that does not emit significant gamma radiation as taught by Blount in Para [0015, 0051].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 12-15, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohri et al. (US 20090114304), hereinafter ‘Mohri’, in view of Rippingale et al. (US 5122750), hereinafter ‘Rippingale’, and further in view of Arnaud et al. (US 20100109670), hereinafter ‘Arnaud’.

Regarding Claims 1-4, 12-15, Mohri teaches an installation, comprising: a non-metallic structure (Fig. 6, layer 20; vinyl chloride resin in Para [0038] interpreted as claimed PVC of Clm 2; Mohri teaches a non-metallic structure by disclosing resin layer 20, which may be insulating.  A structure is interpreted as an arrangement of particles or parts in a substance or body, thus having molecular structure.  Mohri clearly teaches the layer 20 as an arrangement of particles or parts, resin, thus having molecular structure.  In particularly Mohri teaches the layer 20 as vinyl chloride resin, which further contains particles or parts having molecular structure); and a marking tape (Fig. 6, metal layer 22; Para [0040] metal foil of aluminum, copper, etc.) disposed in proximity to the non-metallic structure (Fig. 6), the marking tape comprising, an amorphous metal foil layer (Para [0040] Fig. 6; Mohri teaches a metal foil of aluminum, copper, etc.  An amorphous metal is an alloy which can contain a base of aluminum and copper, thus the aluminum, copper, etc foil is taught as an amorphous metal; of Clm 3 layer 22 attached to structure 20 and extends in direction and above structure of Clm 4), and a protective covering (Fig. 6, 24) preventing direct contact between the amorphous metal foil layer and the surroundings (Para [0038] layer 24 protects the metal layer 22 from corrosion, thereby preventing the metal layer 22 from an external force).
Although Mohri teaches subfloor installation (Para [0001]) of a vinyl chloride resin (Para [0038]) Mohri fails to explicitly disclose a subterranean installation beneath the Earth’s surface and a marking tape in a generally vertical orientation.
However Rippingale teaches a subterranean installation beneath the Earth’s surface (Claim 1 buried beneath the surface of the earth) and a marking tape in a generally vertical orientation (Col. 4, Lines 15-27 possible to maintain vertical orientation of the magnetic axis of the identifier; Col. 4, Lines 60-64) for the benefit of detecting the strip to locate, trace, and identify hidden elongated objects, such as buried fiber optic cables, as the objects are provided with elongated permanent magnet identifier devices having magnetic fields that may be detected at a distance from the objects (Abstract).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date to combine and provide a marking tape in a generally vertical orientation in a subterranean installation beneath the Earth’s surface for the benefit of detecting the strip to locate, trace, and identify hidden elongated objects, such as buried fiber optic cables, as the objects are provided with elongated permanent magnet identifier devices having magnetic fields that may be detected at a distance from the objects as taught by Rippingale in Col. 4, Lines 15-27, 60-64 and the Abstract.
Further Mohri fails to disclose the amorphous metal foil having a magnetic relative permeability greater than 50,000. 
However Arnaud teaches a detection system for identifying buried pipes using elements having a magnetic relative permeability greater than 50,000 (Para [0033, 0092] an overlap of an element of magnetic relative permeability greater than 50,000) for the benefit of enabling pipes or conduits buried to be detected (Para [0090-0094]).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date to combine and provide the amorphous metal foil to have a magnetic relative permeability greater than 50,000 for the benefit of enabling pipes or conduits buried to be detected as taught by Arnaud in Para [0033, 0090-0094].

Regarding Claims 5 and 16-18, Mohri further teaches wherein the non-metallic structure is a non-metallic pipe (Fig. 6, 20 resin structure as cited in Claim 1), and further comprises multiple pieces of marking tape extending around at least a portion of the circumference of the non-metallic structure (Para [0041] plurality of metal tapes/foils; Para [0040] or wound by at least one turn around the outer surface of the first resin layer 20; Regarding Clm 18, Figs. 3a and 3b).

Regarding Claims 6 and 19, Mohri further teaches wherein the protective covering comprises a polymer film laminated around the amorphous metal foil layer (Fig. 6, resin 24 which is a polyer, laminated around layer 22; Laminate is synonymous to an overlay, thus Mohri discloses the resin layer 24 laminated/overlay around layer 22).

Claims 7-9, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohri et al. (US 20090114304), hereinafter ‘Mohri’, in view of Rippingale et al. (US 5122750), hereinafter ‘Rippingale’, in view of Arnaud et al. (US 20100109670), hereinafter ‘Arnaud’ and further in view of Allen et al. (US 3633533), hereinafter ‘Allen’.

Regarding Claims 7 and 20, Mohri, Rippingale, and Arnaud fail to disclose wherein the protective covering comprises a polyethylene film. However Allen teaches a protective covering comprising polyethylene for the benefit of providing a moisture and soil-resistant synthetic plastic for underground use (Col. 3, Lines 30-33). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date to combine and use a protective covering comprises a polyethylene film for the benefit of providing a moisture and soil-resistant synthetic plastic for underground use as taught by Allen in Col. 3, Lines 30-33.

Regarding Claim 8, Mohri, Rippingale, and Arnaud fail to disclose wherein the protective covering includes a colored material for improved visibility.
However Allen teaches an outer film product having a color which contrasts with the color of the earth soil surrounding or adjacent to the buried lines or elements of construction (Col. 2, Lines 58-67). 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date to combine and provide the protective covering including a colored material for improved visibility as taught by Allen in Col. 2, Lines 58-67.

Regarding Claim 9, Mohri, Rippingale, and Arnaud fail to disclose wherein the amorphous metal foil comprises an alloy including at least one of iron (Fe) and cobalt (Co).
	However Allen teaches a metal wire for locating underground utility lines comprising comprises an alloy including at least one of iron (Fe) and cobalt (Co) (Col. 3, Lines 14-20 and 30-34) as their presence and general location below the earth's surface is detectable by electronic or like detecting devices.
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date to combine and provide the amorphous metal foil comprising an alloy including at least one of iron (Fe) and cobalt (Co) as their presence and general location below the earth's surface is detectable by electronic or like detecting devices as taught by Allen in Col. 3, Lines 14-20 and 30-34.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohri et al. (US 20090114304), hereinafter ‘Mohri’, in view of Rippingale et al. (US 5122750), hereinafter ‘Rippingale’, in view of Arnaud et al. (US 20100109670), hereinafter ‘Arnaud’ and further in view of Blount (US 20130008646), hereinafter ‘Blount.

Regarding Claim 10, Mohri, Rippingale, and Arnaud fail to teach wherein the alloy of the amorphous metal foil further comprises boron.
Blount teaches detecting an underground target wherein the target is selected from a material such as boron for the benefit of providing a radioactively inert material (Para [0015, 0051]).  
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date to combine and provide the alloy of the amorphous metal foil further comprising boron for the benefit of providing a radioactively inert material that does not emit significant gamma radiation as taught by Blount in Para [0015, 0051].

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohri et al. (US 20090114304), hereinafter ‘Mohri’, in view of Rippingale et al. (US 5122750), hereinafter ‘Rippingale’, in view of Arnaud et al. (US 20100109670), hereinafter ‘Arnaud’ and further in view of Wallace (US 4949664), hereinafter ‘Wallace’.

Regarding Claim 11, Mohri, Rippingale, and Arnaud fail to teach wherein the amorphous metal foil of the marking tape has a thickness between 0.0001 inch and 0.0005 inch.
However Wallace teaches markers wherein the thickness of tape/foil is .00035 inch thick for the benefit of conveying information and warnings, and particularly to markers in the form of elongated tape buried above underground utility lines (Col. 5, Lines 33-40; Col. 1, Lines 4-6).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date to combine and provide markers wherein the thickness of tape/foil is .00035 inch thick for the benefit of conveying information and warnings, and particularly to markers in the form of elongated tape buried above underground utility lines as taught by Wallace in Col. 5, Lines 33-40; Col. 1, Lines 4-6.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohri et al. (US 20090114304), hereinafter ‘Mohri’, in view of Rippingale et al. (US 5122750), hereinafter ‘Rippingale’, in view of Arnaud et al. (US 20100109670), hereinafter ‘Arnaud’ and further in view of Evett (US 3908582), hereinafter ‘Evett’.

Regarding Claim 21, Mohri in view of Rippingale in view of Arnaud disclose placing the marking tape in proximity to the non-metallic structure and in a generally vertical orientation as disclosed in Claim 12 and 1 above.  However fail to teach plowing a furrow in the earth proximate the non-metallic structure and feeding the marking tape into the furrow in a generally vertical orientation.
Evett teaches providing warning underground tape arranged in its position during backfilling of a ditch which pipeline is laid for the benefit of providing a warning tape which will normally provide a readily observable warning even if the soil in which it's buried is tightly compacted (Col. 1, Lines 42-45 and Col. 2, Lines 66-Col. 3, Line 6).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date to combine and provide plowing a furrow in the earth proximate the non-metallic structure; and feeding the marking tape into the furrow in a generally vertical orientation during backfilling of a ditch which pipeline is laid for the benefit of providing a warning tape which will normally provide a readily observable warning even if the soil in which it's buried is tightly compacted as taught by Evett in Col. 1, Lines 42-45 and Col. 2, Lines 66-Col. 3, Line 6.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESA ALLGOOD whose telephone number is (571)270-5811. The examiner can normally be reached M-F 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALESA ALLGOOD/Primary Examiner, Art Unit 2868